Citation Nr: 1501650	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  13-31 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran appellant had active service in the United States Navy from June 1956 to June 1959.  He subsequently became a member of the National Guard and served on active duty in the United States Army from October 1961 to August 1962, and from July 1991 to March 1996.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

The Board remanded the case for additional development in July 2014.  The case has now been returned to the Board for appellate review.

The appellant is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a vision disorder has been raised by the record in a June 2014 statement, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).



FINDINGS OF FACT

1.  On the VA audiology examination conducted in February 2013, the appellant's hearing acuity was level I in the right ear and level I in the left ear.

2.  On the VA audiology examination conducted in September 2014, the appellant's hearing acuity was level II in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the appellant's service-connected bilateral (right and left ear) hearing loss disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's hearing loss claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A letter to the appellant from VA, dated in June 2012, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA and private treatment records have been associated with the claims file and the appellant was afforded VA audiometric examinations in February 2013, and September 2014.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA audiometric examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's hearing loss history.  The examinations included reports of the appellant's symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the appellant's hearing loss disability in each ear.

The Board finds that the VA audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination report was in any way incorrectly prepared or that either VA examiner failed to address the clinical significance of the appellant's claimed hearing loss in either ear.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary as there is no indication that the disability has increased in severity since the last VA examination.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327, and Green, 1 Vet. App. at 124.  Time elapsing alone does not trigger another examination.  Therefore, the Board concludes that the Veteran was afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2014 Board remand, VA medical treatment records were obtained and added to the evidence of record.  The appellant was also afforded a VA audiometric examination in September 2014.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the appellant's electronic file, with an emphasis on the evidence relevant to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the increased rating claim.

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's private and VA treatment records dated between February 2013 and May 2014; the reports of the VA audiometric examinations conducted in February 2013, and September 2014; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by a March 2013 rating decision, effective as of May 21, 2012.  An evaluation of zero percent has been in effect since that date.  The appellant contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by the current (initial) noncompensable evaluation.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The evidence of record reflects that the appellant was seen at a private health care facility.  In April of 2013, audiometric testing was accomplished for the appellant.  However, the Board notes that the report of the associated audiometric testing does not reflect that any the speech recognition scores were achieved, including through Maryland CNC testing.  See 38 C.F.R. § 4.85(a) (Examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.)  Therefore, those results cannot be considered.  

The appellant was afforded a VA audiology examination in February 2013; the examiner reviewed the appellant's claims file.  The appellant reported that he pretty much did not hear all the time.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
60
49
LEFT
45
50
50
45
48

Speech audiometry (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

Review of the appellant's VA treatment records dated between February 2013 and May 2014 reveals a July 2013 note which reflects the appellant's report that his new hearing aids were working well for him.  

The appellant was afforded another VA audiology examination in September 2014; the examiner reviewed the appellant's claims file.  The appellant reported that he had difficulty hearing women's voices even with hearing aids.  He said that without hearing aids he had difficulty in almost all listening situations.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
55
55
51
LEFT
55
50
55
55
54

Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in each ear.  These findings result in a corresponding designation of Level II hearing acuity in the right ear and Level II in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

It should be noted that the appellant does not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiners of February 2013, and September 2014, noted the effects on the appellant's daily life included his complaints of problems hearing, difficulty understanding women's voices even with hearing aids and much difficulty hearing without hearing aids.  Thus, the two VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board is aware of the appellant's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a compensable evaluation for his bilateral hearing loss.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level IV for one ear and Level II for the other.  Under the pertinent regulations, a zero percent rating is yielded by the February 2013 VA audiometric examination results and by the September 2014 VA audiometric examination results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a compensable evaluation for his bilateral hearing loss disability.  

Notwithstanding the above discussion, increased evaluations for the bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected hearing loss disability at issue, and that the manifestations of the disability are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the hearing loss disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for hearing loss, but the required manifestations have not been shown in this case.  

The Board further finds that the appellant has not required any extensive treatment for his hearing loss disability.  He does use hearing aids and, as reflected in a July 2013 VA treatment note, his hearing aids have worked well for him.  The appellant has not offered any objective evidence of any symptoms due to the hearing loss disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well-established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the reported symptomatology of the hearing loss disability fits squarely within the relevant rating scheme.  The rating criteria contemplate not only the appellant's symptoms but the severity of the hearing loss disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned disability rating reflects.  He maintains that he is almost totally deaf without his hearing aids and that the testing with a male voice does not reflect his problems with the higher frequencies.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the appellant's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any higher rating for the bilateral hearing loss disability.  The findings needed for the next higher evaluation for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable evaluation for the hearing loss disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the appellant is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the bilateral hearing loss since service connection was granted.  Based upon the record, the Board finds that at no time during the claim/appellate period has bilateral hearing loss claim on appeal been more disabling than as currently rated.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the appellant has not worked at any time during the appellate period.  In addition, the appellant has not indicated that he is not employed as a result of his hearing loss.  In fact, a January 2014 note written by a VA social worker indicates that the appellant retired from working as a consultant in 2008, and that the appellant would have liked to continue working but for his problems with vision loss.  In the absence of a history of unemployability due to hearing loss, or other competent evidence suggestive of unemployability due to hearing loss, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

An initial compensable evaluation for bilateral hearing loss disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


